11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
In re Van Lee Brewer
            No. 11-03-00368-CV – Original Mandamus Proceeding
 
            Van Lee Brewer has filed in this court a pro se petition for writ of mandamus. In the
underlying suit, relator has sued, in their “personal” capacities, various employees of the Texas
Department of Corrections - Institutional Division.  Relator has also filed several motions with the
trial court including a motion to “revoke/or bar” the Texas Attorney General from representing one
of the defendants, a motion for default judgment, and a motion “to have citation and a copy of the
complaint served on defendant Adonay Davila in a manner specified in the affidavit” and the
affidavit in support.
            Relator contends in his petition that the trial court has abused its discretion by failing to
exercise its ministerial duty to rule on his motions.  We disagree.  Relator has not established an
abuse of discretion.
            The petition for writ of mandamus is denied.
 
                                                                                                PER CURIAM
 
November 20, 2003
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.